IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39572

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 647
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOSEPH MICHAEL HOLLADAY,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one year, for sexual battery of a minor child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Joseph Michael Holladay pled guilty to sexual battery of a minor child. Idaho Code § 18-
1508A. The district court sentenced Holladay to a unified term of ten years, with a minimum
period of confinement of one year. Holladay appeals asserting the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Holladay’s judgment of conviction and sentence are affirmed.




                                                   2